              Case 19-30106              Doc 1           Filed 10/24/19 Entered 10/24/19 12:01:30                             Desc Main
                                                           Document     Page 1 of 10
 Fill in this information to identify the case:

 8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH
                                     New Jersey
 BBBBBBBBBBBBBBBBBBBB'LVWULFWRIBBBBBBBBBBBBBBBBB
                                       6WDWH 
                                                             11
 &DVHQXPEHU If known  BBBBBBBBBBBBBBBBBBBBBBBBB&KDSWHUBBBBB                                                                      &KHFNLIWKLVLVDQ
                                                                                                                                            DPHQGHGILOLQJ




2IILFLDO)RUP
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                         04/1

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




1.   Debtor’s name                           Statue of Liberty Harbor North Redevelopment Urban Renewal, LLC
                                            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB




2.   All other names debtor used            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
     in the last 8 years                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
     ,QFOXGHDQ\DVVXPHGQDPHV
                                            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
     WUDGHQDPHVDQG doing business
     as QDPHV                               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB




3.   Debtor’s federal Employer              0 5          0 6 2 5 8 2 2
                                            BBBBBB±BBBBBBBBBBBBBBBBBBBBB
     Identification Number (,1



4.   Debtor’s address                       Principal place of business                                 Mailing address, if different from principal place
                                                                                                        of business

                                             20         Avenue E
                                            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                         776        Mountain Boulevard, 2nd Floor
                                                                                                        BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                            1XPEHU    6WUHHW                                          1XPEHU    6WUHHW


                                            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                        32%R[

                                             Jersey City                NJ       07302
                                            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB              Watchung                  NJ        07069
                                                                                                        BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                            &LW\                       6WDWH   =,3&RGH             &LW\                     6WDWH     =,3&RGH

                                                                                                        Location of principal assets, if different from
                                                                                                        principal place of business
                                             Hudson County
                                            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                            &RXQW\                                                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                        1XPEHU    6WUHHW

                                                                                                        BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                                                                                        BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                        &LW\                     6WDWH     =,3&RGH




5.   Debtor’s website 85/                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB


6.   Type of debtor                         
                                            ✔ &RUSRUDWLRQ LQFOXGLQJ/LPLWHG/LDELOLW\&RPSDQ\ //& DQG/LPLWHG/LDELOLW\3DUWQHUVKLS //3

                                             3DUWQHUVKLS H[FOXGLQJ//3
                                             2WKHU6SHFLI\BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB


2IILFLDO)RUP                                9ROXQWDU\3HWLWLRQIRU1RQ,QGLYLGXDOV)LOLQJIRU%DQNUXSWF\                            SDJH
                Case 19-30106               Doc 1         Filed 10/24/19 Entered 10/24/19 12:01:30                                Desc Main
                                                            Document     Page 2 of 10
                 Statue of Liberty Harbor North Redevelopment Urban Renewal, LLC
'HEWRU         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                            &DVHQXPEHU if known BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                1DPH



                                             $ Check one:
7.    Describe debtor’s business
                                              +HDOWK&DUH%XVLQHVV DVGHILQHGLQ86& $
                                             ✔ 6LQJOH$VVHW5HDO(VWDWH DVGHILQHGLQ86& %
                                             
                                              5DLOURDG DVGHILQHGLQ86& 
                                              6WRFNEURNHU DVGHILQHGLQ86& $
                                              &RPPRGLW\%URNHU DVGHILQHGLQ86& 
                                              &OHDULQJ%DQN DVGHILQHGLQ86& 
                                              1RQHRIWKHDERYH

                                             % Check all that apply:

                                              7D[H[HPSWHQWLW\ DVGHVFULEHGLQ86&
                                              ,QYHVWPHQWFRPSDQ\LQFOXGLQJKHGJHIXQGRUSRROHGLQYHVWPHQWYHKLFOH DVGHILQHGLQ86&
                                                 D
                                              ,QYHVWPHQWDGYLVRU DVGHILQHGLQ86&E D          


                                             & 1$,&6 1RUWK$PHULFDQ,QGXVWU\&ODVVLILFDWLRQ6\VWHP GLJLWFRGHWKDWEHVWGHVFULEHVGHEWRU6HH
                                                 KWWSZZZXVFRXUWVJRYIRXUGLJLWQDWLRQDODVVRFLDWLRQQDLFVFRGHV
                                                5 3 1 3
                                                BBBBBBBBBBBB

8.    Under which chapter of the             Check one:
      Bankruptcy Code is the
      debtor filing?                         &KDSWHU
                                             &KDSWHU
                                            ✔
                                             &KDSWHUCheck all that apply
                                                            'HEWRU¶VDJJUHJDWHQRQFRQWLQJHQWOLTXLGDWHGGHEWV H[FOXGLQJGHEWVRZHGWR
                                                                  LQVLGHUVRUDIILOLDWHV DUHOHVVWKDQ DPRXQWVXEMHFWWRDGMXVWPHQWRQ
                                                                  DQGHYHU\\HDUVDIWHUWKDW 
                                                              
                                                               7KHGHEWRULVDVPDOOEXVLQHVVGHEWRUDVGHILQHGLQ86& ' ,IWKH
                                                                  GHEWRULVDVPDOOEXVLQHVVGHEWRUDWWDFKWKHPRVWUHFHQWEDODQFHVKHHWVWDWHPHQW
                                                                  RIRSHUDWLRQVFDVKIORZVWDWHPHQWDQGIHGHUDOLQFRPHWD[UHWXUQRULIDOORIWKHVH
                                                                  GRFXPHQWVGRQRWH[LVWIROORZWKHSURFHGXUHLQ86&  % 

                                                                 $SODQLVEHLQJILOHGZLWKWKLVSHWLWLRQ

                                                                 $FFHSWDQFHVRIWKHSODQZHUHVROLFLWHGSUHSHWLWLRQIURPRQHRUPRUHFODVVHVRI
                                                                  FUHGLWRUVLQDFFRUGDQFHZLWK86& E 

                                                                 7KHGHEWRULVUHTXLUHGWRILOHSHULRGLFUHSRUWV IRUH[DPSOH.DQG4 ZLWKWKH
                                                                  6HFXULWLHVDQG([FKDQJH&RPPLVVLRQDFFRUGLQJWRRU G RIWKH6HFXULWLHV
                                                                  ([FKDQJH$FWRI)LOHWKHAttachment to Voluntary Petition for Non-Individuals Filing
                                                                  for Bankruptcy under Chapter 11 2IILFLDO)RUP$ ZLWKWKLVIRUP

                                                                 7KHGHEWRULVDVKHOOFRPSDQ\DVGHILQHGLQWKH6HFXULWLHV([FKDQJH$FWRI5XOH
                                                                  E
                                              &KDSWHU

9.    Were prior bankruptcy cases            ✔
                                              1R
      filed by or against the debtor
      within the last 8 years?                <HV    'LVWULFW BBBBBBBBBBBBBBBBBBBBBBB :KHQBBBBBBBBBBBBBBB &DVHQXPEHU BBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                  00''<<<<
      ,IPRUHWKDQFDVHVDWWDFKD
      VHSDUDWHOLVW                                   'LVWULFW BBBBBBBBBBBBBBBBBBBBBBB :KHQBBBBBBBBBBBBBBB &DVHQXPEHU BBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                  00''<<<<

10.   Are any bankruptcy cases               
                                             ✔ 1R
      pending or being filed by a
      business partner or an                  <HV 'HEWRU BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB 5HODWLRQVKLS BBBBBBBBBBBBBBBBBBBBBBBBB
      affiliate of the debtor?                         'LVWULFW BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB :KHQ           BBBBBBBBBBBBBBBBBB
      /LVWDOOFDVHV,IPRUHWKDQ                                                                                             00  '' <<<<
      DWWDFKDVHSDUDWHOLVW                          &DVHQXPEHULINQRZQ BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB


2IILFLDO)RUP                             9ROXQWDU\3HWLWLRQIRU1RQ,QGLYLGXDOV)LOLQJIRU%DQNUXSWF\                                SDJH2
               Case 19-30106               Doc 1         Filed 10/24/19 Entered 10/24/19 12:01:30                               Desc Main
                                                           Document     Page 3 of 10
                Statue of Liberty Harbor North Redevelopment Urban Renewal, LLC
'HEWRU        BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                          &DVHQXPEHU if known BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
               1DPH




11.   Why is the case filed in this         Check all that apply:
      district?
                                           ✔
                                            'HEWRUKDVKDGLWVGRPLFLOHSULQFLSDOSODFHRIEXVLQHVVRUSULQFLSDODVVHWVLQWKLVGLVWULFWIRUGD\V
                                                LPPHGLDWHO\SUHFHGLQJWKHGDWHRIWKLVSHWLWLRQRUIRUDORQJHUSDUWRIVXFKGD\VWKDQLQDQ\RWKHU
                                                GLVWULFW

                                             $EDQNUXSWF\FDVHFRQFHUQLQJGHEWRU¶VDIILOLDWHJHQHUDOSDUWQHURUSDUWQHUVKLSLVSHQGLQJLQWKLVGLVWULFW

12.   Does the debtor own or have ✔  1R
      possession of any real         <HV$QVZHUEHORZIRUHDFKSURSHUW\WKDWQHHGVLPPHGLDWHDWWHQWLRQ$WWDFKDGGLWLRQDOVKHHWVLIQHHGHG
      property or personal property
      that needs immediate                 Why does the property need immediate attention? Check all that appO\ 
      attention?
                                                        ,WSRVHVRULVDOOHJHGWRSRVHDWKUHDWRILPPLQHQWDQGLGHQWLILDEOHKD]DUGWRSXEOLFKHDOWKRUVDIHW\
                                                         :KDWLVWKHKD]DUG"BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                                        ,WQHHGVWREHSK\VLFDOO\VHFXUHGRUSURWHFWHGIURPWKHZHDWKHU

                                                        ,WLQFOXGHVSHULVKDEOHJRRGVRUDVVHWVWKDWFRXOGTXLFNO\GHWHULRUDWHRUORVHYDOXHZLWKRXW
                                                         DWWHQWLRQ IRUH[DPSOHOLYHVWRFNVHDVRQDOJRRGVPHDWGDLU\SURGXFHRUVHFXULWLHVUHODWHG
                                                         DVVHWVRURWKHURSWLRQV 

                                                        2WKHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB



                                                     Where is the property?BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                  1XPEHU       6WUHHW

                                                                                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                                                                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB      BBBBBBB    BBBBBBBBBBBBBBBB
                                                                                  &LW\                                        6WDWH      =,3&RGH 


                                                     Is the property insured?
                                                        1R
                                                        <HV,QVXUDQFHDJHQF\ BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                                              &RQWDFWQDPH       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                                              3KRQH              BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB




             Statistical and administrative information



13.   Debtor’s estimation of                Check one:
      available funds                      ✔
                                            )XQGVZLOOEHDYDLODEOHIRUGLVWULEXWLRQWRXQVHFXUHGFUHGLWRUV
                                             $IWHUDQ\DGPLQLVWUDWLYHH[SHQVHVDUHSDLGQRIXQGVZLOOEHDYDLODEOHIRUGLVWULEXWLRQWRXQVHFXUHGFUHGLWRUV

                                            ✔
                                                                                                       
14.   Estimated number of                                                                            
      creditors
                                                                                                  0RUHWKDQ
                                             

                                                                    PLOOLRQ                  ELOOLRQ
15.   Estimated assets                                       
                                                                              ✔ PLOOLRQ                 ELOOLRQ
                                                             PLOOLRQ                ELOOLRQ
                                             PLOOLRQ              PLOOLRQ               0RUHWKDQELOOLRQ



2IILFLDO)RUP                            9ROXQWDU\3HWLWLRQIRU1RQ,QGLYLGXDOV)LOLQJIRU%DQNUXSWF\                                SDJH3
               Case 19-30106               Doc 1           Filed 10/24/19 Entered 10/24/19 12:01:30                                  Desc Main
                                                             Document     Page 4 of 10
                Statue of Liberty Harbor North Redevelopment Urban Renewal, LLC
'HEWRU        BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                              &DVHQXPEHU if known BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
               1DPH



                                                                      PLOOLRQ                      ELOOLRQ
16.   Estimated liabilities                                    
                                                                                ✔ PLOOLRQ                     ELOOLRQ
                                                               PLOOLRQ                    ELOOLRQ
                                             PLOOLRQ                PLOOLRQ                   0RUHWKDQELOOLRQ


             Request for Relief, Declaration, and Signatures


WARNING %DQNUXSWF\IUDXGLVDVHULRXVFULPH0DNLQJDIDOVHVWDWHPHQWLQFRQQHFWLRQZLWKDEDQNUXSWF\FDVHFDQUHVXOWLQILQHVXSWR
             RULPSULVRQPHQWIRUXSWR\HDUVRUERWK86&DQG


17.   Declaration and signature of             7KHGHEWRUUHTXHVWVUHOLHILQDFFRUGDQFHZLWKWKHFKDSWHURIWLWOH8QLWHG6WDWHV&RGHVSHFLILHGLQWKLV
      authorized representative of
                                                SHWLWLRQ
      debtor
                                               ,KDYHEHHQDXWKRUL]HGWRILOHWKLVSHWLWLRQRQEHKDOIRIWKHGHEWRU

                                               ,KDYHH[DPLQHGWKHLQIRUPDWLRQLQWKLVSHWLWLRQDQGKDYHDUHDVRQDEOHEHOLHIWKDWWKHLQIRUPDWLRQLVWUXHDQG
                                                FRUUHFW


                                            ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKHIRUHJRLQJLVWUXHDQGFRUUHFW

                                                               10 24 2019
                                                ([HFXWHGRQ BBBBBBBBBBBBBBBBB
                                                              00 ''<<<<


                                            8 /s/ Tarrunumn J. Murad
                                                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                Tarrunumn J. Murad
                                                                                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                6LJQDWXUHRIDXWKRUL]HGUHSUHVHQWDWLYHRIGHEWRU           3ULQWHGQDPH

                                                       Managing Member
                                                7LWOHBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB




18.   Signature of attorney
                                            8 /s/ David M. Banker
                                                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                'DWH         10   24 2019
                                                                                                                          BBBBBBBBBBBBBBBBB
                                                6LJQDWXUHRIDWWRUQH\IRUGHEWRU                                         00   ''<<<<



                                                 David M. Banker
                                                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                3ULQWHGQDPH
                                                 Montgomery McCracken Walker & Rhoads LLP
                                                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                )LUPQDPH
                                                457         Haddonfield Road, Suite 600
                                                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                1XPEHU     6WUHHW
                                                 Cherry Hill
                                                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB  NJ
                                                                                                      BBBBBBBBBBBB  08002
                                                                                                                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                &LW\                                                 6WDWH        =,3&RGH

                                                 (212) 867-9500 (212) 599-5085
                                                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                              dbanker@mmwr.com
                                                                                                                 BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                &RQWDFWSKRQH)DFVPLOH                            (PDLODGGUHVV
                                                 027332000
                                                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBB              New Jersey
                                                                                           BBBBBBBBBBBB
                                                %DUQXPEHU                                  6WDWH
                                                437 Madison Avenue, 24th Floor
                                                __________________________________________                                     
                                                Number     Street
                                                                                                                     
                                                New York, New York 10022
                                                __________________________________________
                                                City                State    ZIP Code




2IILFLDO)RUP                            9ROXQWDU\3HWLWLRQIRU1RQ,QGLYLGXDOV)LOLQJIRU%DQNUXSWF\                                   SDJH4
  Case 19-30106        Doc 1     Filed 10/24/19 Entered 10/24/19 12:01:30             Desc Main
                                   Document     Page 5 of 10


                                United States Bankruptcy Court
                                     District of New Jersey

In re Statue of Liberty Harbor North Redevelopment Urban Renewal, LLC Case No.
                                                                      Chapter               11

                CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate
possible disqualification or recusal, the undersigned counsel for Statue of Liberty Harbor
North Redevelopment Urban Renewal, LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or
indirectly own(s) 10% or more of any class of the corporation's(s') equity interests, or states that
there are no entities to report under FRBP 7007.1:

[X] NONE

Dated: October 24, 2019                       /s/ David M. Banker
                                              David M. Banker
                                              Counsel for Statue of Liberty Harbor North
                                              Redevelopment Urban Renewal, LLC
                                              Montgomery McCracken Walker & Rhoads LLP
                                              LibertyView
                                              457 Haddonfield Road, Suite 600
                                              Cherry Hill, NJ 08002

                                              Montgomery McCracken Walker & Rhoads LLP
                                              437 Madison Avenue, 24th Floor
                                              New York NY 10022
                                              T: (212) 867-9500
                                              F: (212) 599-5085
                                              dbanker@mmwr.com
  Case 19-30106        Doc 1    Filed 10/24/19 Entered 10/24/19 12:01:30            Desc Main
                                  Document     Page 6 of 10


                               United States Bankruptcy Court
                                    District of New Jersey

In re Statue of Liberty Harbor North Redevelopment Urban Renewal, LLC Case No.
                                                                      Chapter             11

      STATEMENT REGARDING AUTHORITY TO SIGN AND FILE PETITION

         I, Tarrunumn J. Murad, declare under penalty of perjury that I am the Managing Member
of Statue of Liberty Harbor North Redevelopment Urban Renewal, LLC, and that the following
is a true and correct copy of the resolutions adopted by the Board of Directors of said corporation
at a special meeting duly called and held on the 23rd day of October 2019:

       “Whereas, it is in the best interest of this corporation to file a voluntary petition in the
United States Bankruptcy Court pursuant to Chapter 11 of Title 11 of the United States Code;

         Be It Therefore Resolved, that Tarrunumn J. Murad, Managing Member of this
Corporation, is authorized and directed to execute and deliver all documents necessary to perfect
the filing of a chapter 11 voluntary bankruptcy case on behalf of the corporation; and

        Be It Further Resolved, that Tarrunumn J. Murad, Managing Member of this Corporation
is authorized and directed to appear in all bankruptcy proceedings on behalf of the corporation,
and to otherwise do and perform all acts and deeds and to execute and deliver all necessary
documents on behalf of the corporation in connection with such bankruptcy case, and

        Be It Further Resolved, that Tarrunumn J. Murad, Managing Member of this Corporation
is authorized and directed to employ the law firm of Montgomery McCracken Walker & Rhoads
LLP to represent the corporation in such bankruptcy case as lead counsel and to employ the law
firm of Hill Wallack LLP to represent the corporation in such bankruptcy case as special
counsel.”


Dated: October 24, 2019                      /s/ Tarrunumn J. Murad
                                             Tarrunumn J. Murad
  Case 19-30106       Doc 1     Filed 10/24/19 Entered 10/24/19 12:01:30           Desc Main
                                  Document     Page 7 of 10



          RESOLUTION OF BOARD OF DIRECTORS OF STATUE OF
     LIBERTY HARBOR NORTH REDEVELOPMENT URBAN RENEWAL, LLC

       Whereas, it is in the best interest of this corporation to file a voluntary petition in the
United States Bankruptcy Court pursuant to Chapter 11 of Title 11 of the United States Code;

         Be It Therefore Resolved, that Tarrunumn J. Murad, Managing Member of this
Corporation, is authorized and directed to execute and deliver all documents necessary to perfect
the filing of a chapter 11 voluntary bankruptcy case on behalf of the corporation; and

       Be It Further Resolved, that Tarrunumn J. Murad, Managing Member of this
Corporation is authorized and directed to appear in all bankruptcy proceedings on behalf of the
corporation, and to otherwise do and perform all acts and deeds and to execute and deliver all
necessary documents on behalf of the corporation in connection with such bankruptcy case, and

        Be It Further Resolved, that Tarrunumn J. Murad, Managing Member of this
Corporation is authorized and directed to employ the law firm of Montgomery McCracken
Walker & Rhoads LLP to represent the corporation in such bankruptcy case as lead counsel, and
to employ the law firm of Hill Wallack LLP to represent the corporation in such bankruptcy case
as special counsel.

Dated: October 24, 2019                      /s/ Tarrunumn J. Murad
                                             Tarrunumn J. Murad
  Case 19-30106       Doc 1    Filed 10/24/19 Entered 10/24/19 12:01:30   Desc Main
                                 Document     Page 8 of 10


EFM Transfer Agent, LLC
c/o Titan Capital ID, LLC
19 Ludlow Road
Suite 301
Westport CT 06880

Freeman Real Estate Advisors
c/o REF Capital, LLC
216 West Ohio Street
5th Floor
Chicago IL 60654

Dr. Noroze Khan
Dr. M.N. Pandya
9 Whispering Way
Warren NJ 07059

USBANK-CUST TOWER DB VIII 2018-1
c/o City of Jersey City
Tax Department
280 Grove Street
Jersey City, NJ 07302

Florio Perrucci Steinhardt & Fader, L.L.C.
235 Broubalow Way
Phillipsburg, NJ 08865

Code Consultants, Inc.
215 West 40th Street
15th Floor
New York, NY 10018

Lehr Consultants International, LLP
134 W. 29th Street
New York, NY 10001

Trend Foodservice Design
5780 Timberlea Blvd.
Suite 107
Mississauga, Ontario L4W 4W8
Canada

InSite Engineering, LLC
2052 Highway 35
Suite 203
Wall, NJ 07719
  Case 19-30106      Doc 1    Filed 10/24/19 Entered 10/24/19 12:01:30   Desc Main
                                Document     Page 9 of 10



New Jersey Department of Environmental Protection
Legal Department
401 East State Street
PO Box 402
Trenton, NJ 08625

Hudson County Sheriff’s Office
595 Newark Avenue
Jersey City, New Jersey 07306

William Passarotti
11 Skyline Drive
Randolph NJ 07869

Gibbons P.C.
One Gateway Center
Newark NJ 07102

The Jersey City Redevelopment Agency
66 York Street
Jersey City NJ 07302

Marriott International, Inc.
Attn: Law Department 52/923.27
10400 Fernwood Road
Bethesda, MD 20817

IBI Group Architects (Canada) Inc.
55 St. Clair Avenue West
7th Floor
Toronto, Ontario M4V 2Y7
Canada

Internal Revenue Service
PO Box 7346
Philadelphia PA 19101-7346

New Jersey Attorney General's Office
Division of Law
Richard J. Hughes Justice Complex
25 Market St., PO Box 112
Trenton NJ 08625-0112




                                           -2-
  Case 19-30106        Doc 1     Filed 10/24/19 Entered 10/24/19 12:01:30   Desc Main
                                  Document     Page 10 of 10



New Jersey Division of Taxation
Compliance and Enforcement - Bankruptcy
50 Barrack St., 9th Fl.
PO Box 245
Trenton NJ 08695-0267

United States Attorney
Peter Rodino Federal Bldg.
970 Broad St., Ste. 700
Newark NJ 07102

United States Attorney General
US Department of Justice
Ben Franklin Station
PO Box 683
Washington, DC 20044

City of Jersey City
Tax Department
280 Grove Street
Jersey City NJ 07302

City of Jersey City
Law Department
280 Grove Street
Jersey City NJ 07302

Fisher Development Associates, LLC
7 Penn Plaza
Suite 1400
New York, NY 10001

Liberty Harbor North Condominium Association, Inc.
776 Mountain Blvd.
Second Floor
Watchung, NJ 07069




                                             -3-
